COBB, Judge,
concurring in part and dissenting in part.
I concur in that part of the unpublished memorandum affirming Brenda Fraime’s conviction; however, I would reverse her sentence and remand the case for resen-tencing in accordance with Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001]-So.2d -(Ala.Crim.App.2001), with which I concurred as to this issue. As to those points on which I disagree with Judge Shaw, see my special writing in Poole, — So.2d -.
SHAW, J., concurs.